EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Amendment, filed April 28, 2021, has been received and made of record.  In response to the most recent Office Action, dated February 16, 2021, claim 12 has been amended.  

Terminal Disclaimer
The terminal disclaimer filed on April 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,652,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Regarding the objection to claim 12, Applicant has amended the claim to address the previously identified informality.  Therefore, the outstanding objection to claim 12 is withdrawn.
	Regarding the statutory double patenting rejection of claims 12-21, Applicant has amended the claims to differentiate the inventions.  Therefore, the outstanding statutory double patenting rejection of claims 12-21 is withdrawn. 
Regarding the non-statutory double patenting rejection of claims 1-11, Applicant has filed a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,652,467.  Therefore, the outstanding non-statutory double patenting rejection of claims 1-11 is withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system, the device comprising a movement detection sensor that outputs a signal corresponding to a movement of the shake correction device, a drive mechanism that controls positions of subject light rays incident on a light receiving surface of the imager by driving the imager, an optical splitter that divides an optical path of subject light rays into a first optical path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism, a subject light detector that receives the subject light rays which travel through the second optical path and outputs image signals of the subject light images formed on the light receiving surface, and a processor, configured to detect the movement of the shake correction device based on the image signals of the subject light detector, and control the drive mechanism based 
Regarding claims 12-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a shake correction method using a shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system, the shake correction device including a movement detection sensor that outputs a signal corresponding to a movement of the shake correction device, a drive mechanism that controls positions of subject light rays incident on a light receiving surface of the imager by driving the imager, and an optical that divides an optical path of subject light rays into a first optical path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism and a subject light detector that receives the subject light rays which travel through the second optical path and outputs image signals of subject light images formed on the light receiving surface, the method comprising a movement detection step of detecting the movement of the shake correction device based on the image signals of the subject light detector, and a drive control step of controlling the drive mechanism based on a first movement of the shake correction device based on the signal output from the 
Regarding claim 21, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory computer readable medium storing a shake correction program causing a computer of a shake correction device that corrects a shake of a captured image captured by an imager which images subjects through an imaging optical system to perform a shake correction method, wherein the shake correction device includes a movement detection sensor that outputs a signal corresponding to a movement of the shake correction device, a drive mechanism that controls positions of subject light rays incident on a light receiving surface of the imager by driving the imager, and an optical splitter that divides an optical path of subject light rays into a first optical path which leads to the imager and a second optical path other than the first optical path in a position closer to the subject than a driven member driven by the drive mechanism, and a subject light detector that receives the subject light rays which travel through the second optical path and outputs image signals of subject light images formed on the light receiving surface, the shake correction method comprising a movement detection step of detecting the movement of the shake correction device based on the image signals of the subject light images, and a drive control step of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697